Hr. Justice Scholfield delivered the opinion of the Court: The only evidence offered by appellee, on the trial in the court below, was the following instrument, declared on in the special count in his declaration: “ $5250. Joliet, July 27, 1875. “ At one day’s sight, pay to the order of myself, five thousand two hundred and fifty dollars, with exchange. Value received, and charge to account of “ H. L. Thayer. “To First National Bank of Joliet, Illinois. “Endorsed, H. L. Thayer.” —And also evidence showing the amount of interest due upon it, by computation. There was no evidence, either of its presentment to the bank for payment, or of any facts constituting an excuse for not making presentment of it. In the absence of such proof, it was error to render judgment against the drawer. Wood et al. v. Price, 46 Ill. 436. The judgment is reversed and the cause remanded. Judgment reversed.